OPINION — AG — **** TEACHER RETIREMENT SYSTEM — INVESTMENT IN STUDENT LOANS **** MUTUAL FUNDS OR GUARANTEED STUDENT LOANS OF THE UNITED STATES GOVERNMENT ARE AVAILABLE AS INVESTMENTS TO THE BOARD OF TRUSTEES OF THE TEACHER'S RETIREMENT SYSTEM, PROVIDED THAT EACH INDIVIDUAL INVESTMENT MUST BE CONSIDERED FACTUALLY AND IN ACCORDANCE WITH THE PRUDENT MAN INVESTMENT RULE, TO WIT: "EXERCISE IN MAKING SUCH INVESTMENTS THE JUDGEMENT AND CARE WHICH MEN OF PRUDENCE, DISCRETION AND INTELLIGENCE EXERCISE IN THE MANAGEMENT OF THEIR OWN AFFAIRS, NOT IN REGARD TO SPECULATION, BUT IN REGARD TO THE PERMANENT DISPOSITION OF THEIR FUNDS, CONSIDERING THE PROBABLE INCOME AS WELL AS THE POSSIBLE SAFETY OF THEIR CAPITAL." NOT ALL MUTUAL FUNDS WOULD BE AVAILABLE FOR INVESTMENT UNDER THE PRUDENT MAN INVESTMENT RULE, AND POSSIBLY NOT ALL GUARANTEED STUDENT LOAN PROGRAMS WOULD BE AVAILABLE, EACH INVESTMENT TO BE CONSIDERED INDIVIDUALLY. CITE:  70 O.S. 1970 Supp., 17-107 [70-17-107]/ 60 O.S. 1941 175.46 [60-175.46], 60 O.S. 1961 161 [60-161] (GARY BUSH) ** SEE: OPINION NO. 91-011 (1992) **